In re William Louis Harrell applying for writ of habeas corpus.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable James C. Gulotta, Leo B. Blessing and James P. O’Connor, Judges of the Juvenile Court for the Parish of Orleans, to transmit to the Supreme Court of Louisiana, on or before the 14th day of October, 1969, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
It is further ordered that, in the meantime and until the further orders of this court all proceedings against the relator in said Juvenile Court shall be stayed and suspended.
Granted with stay order.